In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00044-CR



        MELANIE SUE KNIGHTEN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 13F0483-102




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
           Melanie Sue Knighten has filed an untimely notice of appeal from a conviction of

possession of less than one gram of a penalty-group-one controlled substance 1 and the resulting

two-year sentence. We dismiss the appeal for want of jurisdiction.

           The judgment of conviction in this matter indicates that Knighten’s sentence was

imposed on February 4, 2020, and that her notice of appeal was filed on March 9, 2020, thirty-

four days after imposition of sentence. See TEX. R. APP. P. 9.2(b); Taylor v. State, 424 S.W.3d
39, 43–44 (Tex. Crim. App. 2014) (under “prisoner mailbox rule,” pro se inmate’s notice is

deemed filed when document is received by prison authorities for mailing).

           There is nothing in the appellate record to indicate that Knighten filed a motion for new

trial. In the absence of a timely motion for new trial, Knighten, to perfect her appeal, was

required to file her notice of appeal within thirty days of the date sentence was imposed, or on or

before March 5, 2020. See TEX. R. APP. P. 26.2(a)(1). The notice of appeal, therefore, was

untimely.

           The Texas Court of Criminal Appeals has expressly held that, without a timely filed

notice of appeal, we cannot exercise jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996); see also Slaton v. State, 981 S.W.2d 208, 209 n.3 (Tex. Crim.

App. 1998) (per curiam).

           We notified Knighten by letter that her notice of appeal appeared to be untimely and that

the appeal was subject to dismissal for want of jurisdiction. We gave Knighten twenty days to

respond to our letter and to demonstrate how we had jurisdiction over the appeal notwithstanding

1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b).
                                                       2
the noted defect. Knighten filed a response that failed to demonstrate how this Court has

jurisdiction over this appeal.

        Because Knighten did not timely perfect her appeal, we dismiss the appeal for want of

jurisdiction.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:        May 4, 2020
Date Decided:          May 5, 2020

Do Not Publish




                                              3